UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2017 Date of reporting period:	November 30, 2016 Item 1. Schedule of Investments: Putnam Global Financials Fund The fund's portfolio 11/30/16 (Unaudited) COMMON STOCKS (91.9%) (a) Shares Value Banks (36.2%) Australia & New Zealand Banking Group, Ltd. (Australia) 21,077 $442,182 Banco Macro SA ADR (Argentina) 861 59,573 Bank of Ireland (Ireland) (NON) 662,817 141,200 Citigroup, Inc. 11,955 674,142 Credicorp, Ltd. (Peru) 1,492 233,781 First Republic Bank 1,751 143,407 ING Groep NV GDR (Netherlands) 23,992 325,564 JPMorgan Chase & Co. 9,756 782,139 KeyCorp 23,800 411,978 Metro Bank PLC (United Kingdom) (NON) 5,240 213,909 Moneta Money Bank AS (Czech Republic) (NON) 51,996 169,892 Natixis SA (France) 39,049 196,667 PacWest Bancorp 4,100 210,125 Permanent TSB Group Holdings PLC (Ireland) (NON) 74,812 203,774 Sumitomo Mitsui Financial Group, Inc. (Japan) 6,000 220,585 Swedbank AB Class A (Sweden) 13,323 306,626 Wells Fargo & Co. 11,850 627,102 Capital markets (13.2%) AllianceBernstein Holding LP 14,900 336,740 Amundi SA (France) 3,196 157,000 BGP Holdings PLC (Malta) (F) 82,319 87 Charles Schwab Corp. (The) 8,900 344,074 E*Trade Financial Corp. (NON) 7,000 241,570 Invesco, Ltd. 8,400 263,004 KKR & Co. LP 28,900 442,170 Partners Group Holding AG (Switzerland) 337 163,391 Consumer finance (2.4%) Oportun Financial Corp. (acquired 6/23/15, cost $6,022) (Private) (F) (RES) (NON) 2,113 5,420 Synchrony Financial 10,200 352,512 Diversified financial services (2.7%) Challenger, Ltd. (Australia) 33,639 264,554 Eurazeo SA (France) 2,502 135,769 Equity real estate investment trusts (REITs) (5.3%) Big Yellow Group PLC (United Kingdom) 13,559 112,776 Boston Properties, Inc. 1,500 185,820 Hibernia REIT PLC (Ireland) 92,163 114,089 Japan Hotel REIT Investment Corp (Japan) 282 196,208 Public Storage 856 179,161 Hotels, restaurants, and leisure (1.5%) Dalata Hotel Group PLC (Ireland) (NON) 49,467 230,891 Household durables (1.0%) Berkeley Group Holdings PLC (The) (United Kingdom) 4,603 142,657 Insurance (21.4%) Admiral Group PLC (United Kingdom) 4,839 115,097 AIA Group, Ltd. (Hong Kong) 58,000 353,690 American International Group, Inc. 9,600 607,966 Assured Guaranty, Ltd. 16,459 588,574 Chubb, Ltd. 2,720 348,160 Hartford Financial Services Group, Inc. (The) 6,200 292,144 Intact Financial Corp. (Canada) 3,620 251,969 Prudential PLC (United Kingdom) 20,136 389,052 St James's Place PLC (United Kingdom) 18,922 222,062 IT Services (1.3%) Visa, Inc. Class A 2,520 194,846 Real estate management and development (4.5%) Foxtons Group PLC (United Kingdom) 90,696 119,329 Kennedy-Wilson Holdings, Inc. 13,300 283,955 Mitsui Fudosan Co., Ltd. (Japan) 11,000 258,691 Thrifts and mortgage finance (1.3%) Radian Group, Inc. 13,300 193,648 Transportation infrastructure (1.1%) Sumitomo Warehouse Co., Ltd. (The) (Japan) 33,000 169,320 Total common stocks (cost $11,751,691) WARRANTS (1.0%) (a) (NON) Expiration date Strike Price Warrants Value Housing Development Finance Corp., Ltd. (HDFC) 144A (India) 9/30/17 $0.00 7,847 $144,802 Total warrants (cost $138,486) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $17) (Private) (F) (RES) (NON) 6 $15 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $315) (Private) (F) (RES) (NON) 100 284 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $738) (Private) (F) (RES) (NON) 145 664 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $1,069) (Private) (F) (RES) (NON) 210 962 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $598) (Private) (F) (RES) (NON) 109 539 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $1,812) (Private) (F) (RES) (NON) 236 1,631 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $5,087 (Private) (F) (RES) (NON) 1,785 4,579 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $6,432) (Private) (F) (RES) (NON) 2,257 5,789 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $16,156) (Private) (F) (RES) (NON) 5,674 14,540 Total convertible preferred stocks (cost $32,224) SHORT-TERM INVESTMENTS (6.4%) (a) Shares Value Putnam Short Term Investment Fund 0.51% (AFF) 949,908 $949,908 Total short-term investments (cost $949,908) TOTAL INVESTMENTS Total investments (cost $12,872,309) (b) FORWARD CURRENCY CONTRACTS at 11/30/16 (aggregate face value $4,822,677) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 1/18/17 $135,570 $140,747 $(5,177) British Pound Sell 12/21/16 265,905 255,067 (10,838) Canadian Dollar Buy 1/18/17 195,227 198,267 (3,040) Danish Krone Buy 12/21/16 33,708 35,539 (1,831) Euro Buy 12/21/16 18,990 18,309 681 Hong Kong Dollar Buy 2/16/17 31,941 31,948 (7) Singapore Dollar Buy 2/16/17 188,308 194,520 (6,212) Barclays Bank PLC Canadian Dollar Buy 1/18/17 110,612 113,169 (2,557) Euro Buy 12/21/16 216,956 228,799 (11,843) Euro Sell 12/21/16 216,956 229,046 12,090 Hong Kong Dollar Buy 2/16/17 145,591 145,660 (69) Swiss Franc Buy 12/21/16 69,732 74,121 (4,389) Credit Suisse International British Pound Buy 12/21/16 1,252 1,232 20 British Pound Sell 12/21/16 1,252 1,328 76 Canadian Dollar Buy 1/18/17 122,604 125,416 (2,812) Norwegian Krone Buy 12/21/16 39,975 40,683 (708) Swedish Krona Buy 12/21/16 211,770 221,538 (9,768) Swedish Krona Sell 12/21/16 211,770 228,081 16,311 Goldman Sachs International Australian Dollar Buy 1/18/17 48,976 50,155 (1,179) HSBC Bank USA, National Association British Pound Buy 12/21/16 144,971 142,630 2,341 British Pound Sell 12/21/16 144,971 154,737 9,766 Canadian Dollar Buy 1/18/17 165,134 168,945 (3,811) Euro Buy 12/21/16 160,410 166,356 (5,946) Euro Sell 12/21/16 160,410 169,152 8,742 Royal Bank of Scotland PLC (The) British Pound Buy 12/21/16 141,967 139,663 2,304 British Pound Sell 12/21/16 141,967 150,626 8,659 Canadian Dollar Buy 1/18/17 66,218 67,786 (1,568) Swedish Krona Buy 12/21/16 62,083 66,872 (4,789) Swedish Krona Sell 12/21/16 62,083 64,932 2,849 State Street Bank and Trust Co. Australian Dollar Buy 1/18/17 30,020 31,124 (1,104) British Pound Sell 12/21/16 19,905 26,855 6,950 Canadian Dollar Buy 1/18/17 118,805 120,191 (1,386) Euro Buy 12/21/16 34,692 34,692 — Israeli Shekel Buy 1/18/17 15,105 15,394 (289) Japanese Yen Buy 2/16/17 280,556 301,586 (21,030) Swedish Krona Sell 12/21/16 68,759 71,541 2,782 Swiss Franc Buy 12/21/16 114,349 119,109 (4,760) UBS AG British Pound Buy 12/21/16 85,881 84,488 1,393 British Pound Sell 12/21/16 85,881 91,238 5,357 Canadian Dollar Buy 1/18/17 48,714 49,835 (1,121) Euro Buy 12/21/16 46,362 49,122 (2,760) Euro Sell 12/21/16 46,362 48,073 1,711 Swiss Franc Buy 12/21/16 62,443 64,740 (2,297) WestPac Banking Corp. Australian Dollar Buy 1/18/17 62,400 62,084 316 Canadian Dollar Buy 1/18/17 26,666 27,281 (615) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2016 through November 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $14,811,888. (b) The aggregate identified cost on a tax basis is $12,949,868, resulting in gross unrealized appreciation and depreciation of $2,526,943 and $734,056, respectively, or net unrealized appreciation of $1,792,887. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $34,423, or 0.2% of net assets. (AFF) Affiliated company. For investments in Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Short Term Investment Fund * 275,150 2,000,735 1,325,977 578 — 949,908 Totals $— * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. At the close of the reporting period, the fund maintained liquid assets totaling $52,352 to cover certain derivative contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 58.9% United Kingdom 8.9 Japan 5.7 Australia 4.8 Ireland 4.7 France 3.3 Hong Kong 2.4 Netherlands 2.2 Sweden 2.1 Canada 1.7 Peru 1.6 Czech Republic 1.2 Switzerland 1.1 India 1.0 Other 0.4 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund's policy regarding investments in securities of foreign issuers, as discussed further in the fund's prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $53,507 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $— $373,548 $— Financials 8,685,789 2,740,003 5,507 Industrials 169,320 — — Information technology 194,846 — — Real estate 1,103,835 346,194 — Total common stocks Convertible preferred stocks — — 29,003 Warrants — 144,802 — Short-term investments 949,908 — — Totals by level Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(29,558) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts 82,348 111,906 Equity contracts 144,802 — Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Credit Suisse International Goldman Sachs International HSBC Bank USA, National Association Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# 681 12,090 16,407 — 20,849 13,812 9,732 8,461 316 82,348 Total Assets $681 $12,090 $16,407 $— $20,849 $13,812 $9,732 $8,461 $316 $82,348 Liabilities: Forward currency contracts# 27,105 18,858 13,288 1,179 9,757 6,357 28,569 6,178 615 111,906 Total Liabilities $27,105 $18,858 $13,288 $1,179 $9,757 $6,357 $28,569 $6,178 $615 $111,906 Total Financial and Derivative Net Assets $(26,424) $(6,768) $3,119 $(1,179) $11,092 $7,455 $(18,837) $2,283 $(299) $(29,558) Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— Net amount $(26,424) $(6,768) $3,119 $(1,179) $11,092 $7,455 $(18,837) $2,283 $(299) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 26, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: January 26, 2017
